Citation Nr: 0916830	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-35 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability, to include as secondary to the Veteran's service-
connected bilateral flat feet disability.

2.  Entitlement to service connection for a right leg 
disability, to include as secondary to the Veteran's service-
connected bilateral flat feet disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. White, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1965 to July 1969.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

This case was previously before the Board in August 2008, at 
which time the instant claims were remanded for additional 
development of the record.  Subsequently, the Veteran was 
afforded a VA examination in November 2008.  A February 2009 
supplemental statement of the case denied the instant claims, 
and thereafter the case was returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical 
evidence of record that the Veteran has a chronic left leg 
disability separate and distinct from manifestations for 
consideration in rating his service-connected flat feet 
disability.

2.  There has been no demonstration by competent clinical 
evidence of record that the Veteran has a chronic right leg 
disability separate and distinct from manifestations for 
consideration in rating his service-connected flat feet 
disability.


CONCLUSIONS OF LAW

1.  A chronic left leg disability (separate and distinct from 
manifestations for consideration in rating service-connected 
flat feet disability) was not incurred in or aggravated by 
active service, and is not proximately due to, or aggravated 
by, a service-connected disability.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

2.  A chronic right leg disability (separate and distinct 
from manifestations for consideration in rating service-
connected flat feet disability) was not incurred in or 
aggravated by active service, and is not proximately due to, 
or aggravated by, a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In VA correspondence to the appellant in March 2004, VA 
informed the appellant of what evidence was required to 
substantiate his claim on a direct-incurrence basis, and of 
his and VA's respective duties for obtaining evidence.  The 
correspondence to the appellant was deficient in that it did 
not include the information and evidence necessary to 
substantiate his claim for service connection as secondary to 
service-connected disability, and also did not include the 
criteria for assignment of a disability rating and an 
effective date, in the event of award of the benefit sought, 
as required by the Court in Dingess/Hartman.  However, the 
Board finds that these VCAA notice defects are not 
prejudicial to the appellant as the criteria and evidence 
necessary to establish a secondary service-connection claim 
was otherwise provided to the appellant, in an August 2005 
statement of the case and a February 2009 Supplemental 
Statement of the Case (SSOC).  At that time, the appellant 
was provided with 30 days to submit additional information.  

In addition, as service connection is not established for any 
disability in the decision herein, the matters of assignment 
of a disability rating and effective date are rendered moot.  
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notice.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  

Duty to assist

With regard to the duty to assist, the claims file contains 
the service treatment records (STRs), and post service VA and 
private clinical records.  Additionally, the claims file 
contains the appellant's statements in support of his claims.  
The Board has carefully reviewed such documents and concludes 
that there has not been identification of further available 
evidence not already of record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  If there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  Any additional disability resulting from 
the aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a), to the extent of such 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
requires (1) evidence of a current disability for which 
secondary service connection is sought; (2) a disability for 
which service connection has been established; and (3) 
competent evidence of a nexus between the two.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).



Legal Analysis

The Veteran asserts that service connection is warranted for 
right and left leg disabilities as secondary to his service-
connected bilateral flat feet disability.  See, e.g., 
December 2004 Notice of Disagreement.

The Board notes that there was an amendment to the provisions 
of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439, 448 
(1995), it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection may be made.  This had not been 
VA's practice, which suggests that the change amounts to a 
substantive change.  Given what appear to be a substantive 
change, and because the Veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which favors the Veteran.

Service treatment records reflect that the veteran complained 
of leg and foot problems during service.  A February 1966 
service treatment record noted leg cramps, and an October 
1968 service treatment record noted that the veteran 
complained of pain in both feet and calves.  The veteran's 
June 1969 service separation examination noted that the 
veteran had cramps in the lower legs associated with "fallen 
arches."

On his February 2004 claim form, the veteran stated that he 
had feet and leg problems during service and characterized 
his current disability as "feet and leg condition."

A June 2004 VA record noted that the veteran complained of 
aches in his leg muscles.  He also stated that one of his 
legs was slightly longer than the other due to a childhood 
bicycle injury to his left foot.  Following physical 
examination, no disability of the feet or legs (including any 
neurological, muscular, or orthopedic symptoms) was noted.

At an October 2004 VA examination of the feet, the examiner 
reported a diagnosis of minimal flattening of the feet.

A November 2004 RO decision granted the veteran service 
connection for bilateral flat feet.

At a July 2005 VA muscles examination, the veteran was 
diagnosed with "osteoarthritis bilateral pes planus and 
rheumatoid arthritis."  The examiner then rendered the 
following opinion:

It would be speculation to state that the 
pes planus is the cause of the muscle 
spasms.  It is not possible to say that 
it is not the cause or it could be 
contributory to the muscle spasms.  That 
is, the muscle spasms could be related to 
osteoarthritis.  [The veteran] states he 
has no rheumatoid arthritis in the lower 
leg but this is subjective.  Therefore 
the muscle pains could be a combination 
of all of these.  The pes planus cannot 
be ruled out as contributory.

Private medical records dated from February 2005 to July 2006 
noted complaints of bilateral foot pain, and left ankle and 
lateral leg pain.  While diagnoses including bilateral 
posterior tibial tendon insufficiency, hamstring tendonitis, 
and genu valgus of the left knee were made, no opinions of 
etiology were given.  In a February 2005 private medical 
record, the Veteran's past medical history was noted to 
include arthritis.  Joint pain and arthritis were noted upon 
musculoskeletal and joint examination, and impressions of pes 
planus hind foot, and genu valgus of the left knee were 
recorded.  Further, there is a March 2005 private medical 
record reflecting X-rays taken of the Veteran's left knee in 
which a slightly increased genu valgus of the knee of 
approximately eight degrees was noted.  A July 2006 private 
medical record reflects that the Veteran has arthritis of the 
musculoskeletal system.  The July 2006 private medical record 
contains an impression of bilateral posterior tibial tendon 
insufficiency.  

The Veteran underwent VA examination in November 2008.  The 
November 2008 VA examiner diagnosed the Veteran with 
bilateral lower leg arthralgias with degenerative joint 
disease of both feet.  At the November 2008 VA examination, 
X-rays were taken of the Veteran's hips, with an impression 
of degenerative arthritis bilaterally.  X-rays were also 
taken of both of the Veteran's knees, with an impression of 
multiple osteochondral bodies posterior to the joint space in 
the right knee, and mild symmetrical degenerative changes in 
the medial knee compartments bilaterally and in the femoral 
patellar articulations.  The November 2008 VA examiner noted 
the Veteran to have constitutional symptoms of arthritis, 
including weakness, and pain involving the hips and lower 
legs down into the feet.  In addition, inflammatory arthritis 
was noted, as well as crepitus and grinding in both of the 
Veteran's knees.  The examiner opined that it would be mere 
speculation to say that the Veteran's bilateral leg 
discomfort was solely related to his flat feet.

Based on this medical evidence, the Board finds that the 
Veteran has demonstrated evidence of a current disability 
with regard to both of his legs.  Therefore, the first 
element of a claim for service connection, either on a 
direct-incurrence or secondary service connection basis, has 
been satisfied.

With regard to the second element of a service connection 
claim, on a direct-incurrence basis, as noted above, the 
service treatment records contain complaints of bilateral leg 
pain, and findings including leg cramps associated with 
"fallen arches."  As such, the record establishes events in 
service involving the legs, and the second element of a 
service connection claim on a direct-incurrence basis is met.  

With regard to the second element of a claim for service 
connection as secondary to a disability for which service 
connection has been established, the Board notes that the 
Veteran was granted service connection for bilateral flat 
feet with an evaluation of 10 percent, effective February 20, 
2004.  See November 2004 Rating Decision.  As this is the 
disability to which the Veteran attributes his current right 
and left leg disabilities, the Board finds that the second 
element of a claim for secondary service connection has been 
demonstrated.

The third element of a claim for service connection on a 
direct incurrence basis requires a nexus or link between the 
current disability and the event in service.  Here, the 
veteran's clinically identified bilateral leg pain and muscle 
spasms were initially demonstrated in service.  In this 
regard, the Board notes that the Veteran's service treatment 
records contain an October 1968 chronological record of 
medical care reflecting that the Veteran had complained of 
pain in both feet and calves for the last six months with no 
previous problems.  There is also a February 1966 
chronological record of medical care which is partially 
illegible but appears to indicated that the Veteran 
complained of leg cramps at that time.  Further, the 
Veteran's service treatment records contain a June 1969 
report of medical examination upon discharge from service, in 
which a clinical evaluation of the Veteran's lower 
extremities was noted to be normal.  Despite this finding, 
however, it was noted that the Veteran had bilateral pes 
planus, and that he had experienced cramps in his lower legs 
associated with "fallen arches."  Additionally, post 
service clinical records have associated his current leg 
arthralgia, bilateral posterior tibial tendon insufficiency, 
hamstring tendonitis, and genu valgus of the left knee to his 
service-connected bilateral flat feet disability.  However, 
such findings do not constitute a chronic leg disability 
separate and distinct from manifestations for consideration 
in rating the service-connected bilateral pes planus.  See 38 
C.F.R. § 5276 (2008).  Service connection may not be 
established for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2008).

While the veteran was also diagnosed with rheumatoid 
arthritis in July 2005, such has not been shown to be 
etiologically related to service or service-connected 
disability.  At the July 2005 VA examination, the Veteran 
reported that he had been diagnosed with rheumatoid 
arthritis, but stated that this disability only affects his 
upper extremities.  The Veteran also reported taking 
medication for his arthritis, but stated that such medication 
did not help the muscle pain in his legs.  As such, the third 
element of a service connection claim on a direct-incurrence 
basis has not been met.  In view of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for right and left leg 
disabilities on a direct-incurrence basis.

The third element of a claim for secondary service connection 
requires competent evidence of a nexus between the Veteran's 
current disability for which secondary service connection is 
sought and his disability for which service connection has 
already been established.  As noted above, post service 
clinical records have associated his current leg arthralgia, 
bilateral posterior tibial tendon insufficiency, hamstring 
tendonitis, and genu valgus of the left knee to his service-
connected bilateral flat feet disability.  The July 2005 VA 
examiner noted that she had a discussion with a VA podiatrist 
in an attempt to figure out whether the Veteran's left and 
right leg disabilities were caused by his bilateral flat feet 
disability or some other cause such as his diagnoses of 
rheumatoid arthritis and osteoarthritis.  The VA podiatrist 
opined that "even minimal flat feet can cause the type of 
muscle spasms and pain that the [Veteran] is experiencing," 
although it would be "very difficult to distinguish between 
what was being caused by the flat feet and what was being 
caused by diabetes and ... arthritis."  Although the Veteran 
was noted to have mild type two diabetes, it was further 
noted that he had no systemic symptoms from diabetes at that 
time.  Ultimately, the July 2005 VA examiner indicated that 
it would be speculation to state that the Veteran's pes 
planus is the cause of his muscle spasms.  The VA examiner 
found that it was "not possible to say that [the Veteran's 
pes planus] is not the cause," and also that his pes planus 
"could be contributory to the muscle spasms."  However, the 
VA examiner also noted that the Veteran's muscle spasms could 
be related to osteoarthritis.  In addition, the VA examiner 
noted the Veteran's statement that he has no rheumatoid 
arthritis in his lower extremities, but indicated that this 
statement was subjective.  Further, the VA examiner stated 
that the Veteran's muscle pains could be due to a combination 
of these things, and that pes planus could not be ruled out 
as contributory.

However, such findings do not constitute a chronic leg 
disability separate and distinct from manifestations for 
consideration in rating the service-connected bilateral pes 
planus.  See 38 C.F.R. § 5276 (2008).  Applicable law 
provides that establishment of service connection for the 
same disability/manifestations under various diagnoses is to 
be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  The evaluation of the 
same manifestation under different diagnoses is to be 
avoided.  38 C.F.R. § 4.14 (2008).  In the absence of 
demonstration of current chronic disability of the left 
and/or right leg that is separate and distinct from 
manifestations for consideration in rating the service-
connected bilateral flat feet disability, service connection 
may not be granted.  In view of the foregoing, the Board 
finds that the preponderance of the evidence is also against 
a grant of service connection for left and right leg 
disabilities as secondary to service-connected disability.


ORDER

Entitlement to service connection for a chronic left leg 
disability (separate and distinct from manifestations for 
consideration in rating his service-connected flat feet 
disability), to include as secondary to the Veteran's 
service-connected bilateral flat feet disability, is denied. 

Entitlement to service connection for a chronic left leg 
disability (separate and distinct from manifestations for 
consideration in rating his service-connected flat feet 
disability), to include as secondary to the Veteran's 
service-connected bilateral flat feet disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


